Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                      No. 04-19-00417-CV

                          IN THE INTEREST OF C.N.H, A CHILD


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017EM500829
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On September 20, 2019, appellant filed his brief. Appellant’s brief violates Texas Rule
of Appellate Procedure 9.9 in that the appendix to the brief includes sensitive data, specifically
the birth date and name of a person who was a minor when the underlying suit was filed, and
such data has not been redacted. See TEX. R. APP. P. 9.9.

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.9 by or before September 30, 2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk